

116 HRES 81 IH: Expressing the sense of the House of Representatives regarding the need for State legislatures to pass comprehensive sexual assault kit reforms by 2021.
U.S. House of Representatives
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 81IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2019Mr. Joyce of Ohio (for himself, Ms. Kuster of New Hampshire, Mr. Katko, Ms. Speier, Mr. Turner, Mr. Brendan F. Boyle of Pennsylvania, Mr. Balderson, and Ms. Wasserman Schultz) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives regarding the need for State legislatures to
			 pass comprehensive sexual assault kit reforms by 2021.
	
 Whereas survivors of sexual assault may undergo an hours-long sexual assault forensic exam to preserve DNA evidence;
 Whereas many sexual assault kits across the country remain untested; Whereas untested sexual assault kits represent individuals who have been denied the opportunity to seek justice and begin healing;
 Whereas testing sexual assault kits may help law enforcement officials identify repeat offenders and serial rapists;
 Whereas the testing of 11,341 sexual assault kits in Detroit has resulted in 2,616 DNA matches and the identification of more than 800 potential serial rapists, and the DNA samples from the kits tested in Detroit are linked to other violent crimes committed in 40 States and the District of Columbia;
 Whereas ending the sexual assault kit backlog requires the commitment of Federal, State, and local governments and their partners; and
 Whereas in 2016, the Begun Center for Violence Prevention Research and Education at Case Western Reserve University, in partnership with the Cuyahoga County Prosecutor Office, analyzed the cost of testing backlogged sexual assault kits in Cuyahoga County, Ohio, and found that each kit tested produces an estimated net savings to the community of $8,893 and testing 4,347 kits produces an estimated net savings of $38,700,000: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that State legislatures should pass sexual assault kit reform legislation that requires—
 (1)the State to establish collaborations with State and local sexual assault advocates, sexual assault nurse examiners, law enforcement officers, and others to ensure that—
 (A)a sexual assault advocate is made available to sexual assault survivors upon a report to law enforcement, during a sexual assault forensic exam, and for ongoing support and services;
 (B)sexual assault survivors are notified of their rights and kit results in a trauma-informed manner, in collaboration with sexual assault advocates; and
 (C)policies and procedures pertaining to sexual assault kit examinations, testing, and notification are victim-centered and developed collaboratively across victim advocacy, medical, law enforcement, and other sexual assault response team partners;
 (2)the State to conduct an annual statewide audit to inventory all untested sexual assault kits with the goal of understanding the scope of the problem and to monitor progress in eliminating the backlog of previously unsubmitted and untested kits;
 (3)law enforcement agencies to submit all previously untested sexual assault kits to a laboratory and mandates that the laboratory test these kits for DNA within a specific timeframe and upload the results into appropriate State and Federal databases;
 (4)law enforcement agencies to promptly submit all newly collected kits that have been released for testing to the laboratory and mandates that the laboratory test these kits for DNA within a specific timeframe and upload the results into appropriate State and Federal databases;
 (5)the State to develop a sexual assault kit tracking system that includes a mechanism for survivors to check the status of their kits through the process, from collection to analysis, and ensure that hospitals, law enforcement, and laboratories are using the same system to track sexual assault kits;
 (6)the State to have the appropriate mechanisms to notify survivors about their right to know the status and location of their sexual assault kits and their case; and
 (7)the State to contribute appropriate and sustainable funding to address issues related to the unsubmitted and untested sexual assault kit backlog, including trauma-informed support services for survivors.
			